Case 3:19-cv-00277-DPM Document 83 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD
#31816-009 PLAINTIFF

v. No. 3:19-cv-277-DPM

ANTHONY CARTER, Nurse,
Greene County Detention Center, et al. DEFENDANTS

JUDGMENT
Crutchfield’s claims against Defendant Black are dismissed
without prejudice. His claims about his pain medication and his
request for a special diet are dismissed without prejudice, too. All other

claims are dismissed with prejudice.

 

D.P. Marshall Jr.
United States District Judge

 
